DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/30/2021, 08/30/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 9-20 are rejected under 35 U.S.C. 102(a)(1) as being participated by Pacala et al. (US 2020/0025879).
	Regarding claim 9, Pacala teaches a controller of a LIDAR system (see figures 3 and 6A: LIDAR systems 600) comprising: a computer processor (see figure 3 and par. [0078], circuit board assembly can include a number of circuit elements including one or more processors and memory) operable to execute a set of computer-readable instructions (see figure 3 and par. [0085-0103]; base controller can monitor various temperatures in the device (as received from the downlink channel) and can, in the case of an overheat condition, send an emergency shutdown signal to light ranging device via the uplink channel. In some embodiments, the base controller can be a mobile computer, e.g., a programmable system-on-a-chip employing an ARM+FPGA architecture with associated memory and I/O capability (e.g., Ethernet and the like)); and a memory (see figure 3 and par. [0078] and [0085-0103]; circuit board assembly can include a number of circuit elements including one or more processors and memory) operable to store the set of computer-readable instructions operable to: receive, at a first portion (fig. 6A: circuit board 620), from a second portion (fig. 6A: circuit board 610) including a motor (fig. 6A: motor rotor assembly 634), and over a unidirectional data communication interface, data associated with the motor, wherein the second portion is configured to rotate relative to the first portion (see figure 6A and par. [0091], [0123], [0128] and [0141-0143], hollow shaft can serve not only as a central structural member that supports each of the board assemblies, but also serves as a housing for a downlink optical communications channel for providing data, e.g., ranging and/or operational data, from the turret assembly to the control and processing circuitry located in the lower circuit board assembly); and provide, over a wireless power transfer interface, to the second portion (610), and based on the data, a power signal, wherein the power signal is used to adjust a speed of the motor (634), (see figures 3 and 6A; claims 1-4; and par. [0091], [0123], [0128] and [0141-0143]).
	Regarding claim 10, furthermore Pacala discloses the controller, wherein the computer-readable instructions are further operable to: adjust, based on the data, the power signal provided over the wireless power transfer interface, wherein the data includes a speed of the motor, (see figures 3 and 6A; and par. [0091], [0128] and [0143]; the motor driver circuit 364 can be electrically connected to a base controller 366 such that the base controller 366 can control the rotation rate of the rotor assembly and thus the rotation rate).
	Regarding claim 11, furthermore Pacala discloses the controller, wherein the data is captured using a first optical encoder associated with the second portion, (see figure 6A, and par. [0145]; the optical encoder assembly includes a patterned annular optical encoder and rotary encoder detector for reading off the angular position of the assembly by, for example, detecting and counting the number of patterns that pass the rotary encoder detector as the system rotates).
	Regarding claim 12, furthermore Pacala discloses the controller, wherein the data communication interface is an optical data interface, wherein the optical data interface includes a light emitting diode (LED) at the second portion and a photodetector at the first portion, the photodetector including two input interfaces, (see figure 6A and par. [0128-0129]; the optical transmitters and receivers used for the optical downlink of the rotary actuator can be any suitable optical emitter or detector. For example IR LEDs, laser diodes, VCSELs, and the like can be used for the optical emitters. Likewise any suitable light detection technology can be used for the receivers, such as, photodiodes or the like).
	Regarding claim 13, furthermore Pacala discloses the controller, wherein the second portion comprises a first structural component and a second structural component, wherein the first structural component is configured to rotate relative to the second structural component, and wherein the second structural component further comprises a second optical encoder, (see figure 6A and par. [0122-0123] and [0145]; a second circuit board assembly may comprise a bearing system configured to rotate relative to a hollow shaft; and a rotor control board coupled to the bearing system and comprising a rotary encoder detector which detects a patterned optical encoder located in a first circuit board assembly).
	Regarding claim 14, furthermore Pacala discloses the controller, wherein the data includes a first square wave and a first pulse, wherein the square wave provides position information associated with the motor, wherein the pulse provides information about a single position associated with the motor, (see figure 6A and par. [0145]; a rotary encoder detector of a second circuit board assembly may output continuous data while detecting and counting a number of patterns on a first circuit board assembly each associated with a unique position or an absolute angular orientation of the second circuit board assembly).
	Regarding claim 15, furthermore Pacala discloses the controller, wherein the square wave is a first high value at a first time and the pulse is a second high value at a second time, and wherein the first high value is different than the second high value, (see figure 6A and par. [0145]).
Regarding claim 16, furthermore Pacala discloses The controller of claim 9, wherein the second portion further includes a motor driver configured to receive the power signal over the wireless power transfer interface, and provide a power level to the motor based on the power signal, wherein the power signal is at least one of: an analog voltage or a pulse-width modulation (PWM) signal, (see figures 3, 6A and 6D, and par.[0091], [0128] and [0140-0143]; a base controller (366) located in a first circuit board assembly (620) may receive operational data from a second circuit board assembly (610) via a downlink optical communications channel, and adjust a power signal provided over a wireless power transmission subsystem to control a rotation rate of a motor rotor assembly (634) located in the second circuit board assembly (610); and a motor driver circuit located in the first circuit board assembly (620) may provide a three-phase alternating signal to a motor stator assembly ( 644) to control the rotation rate of the motor rotor assembly ( 634)).
Regarding claim 17, Pacala teaches a method (see figures 3 and 6A) comprising: receiving, by a controller (fig. 6A: control board 624) on a first portion (fig. 6A: circuit board 620) in a LIDAR system, from a second portion (fig. 6A: circuit board 610) including a motor (fig. 6A: motor rotor assembly 634), and over a unidirectional data communication interface, data associated with the motor, wherein the second portion is configured to rotate relative to the first portion (see figure 6A and par. [0091], [0123], [0128] and [0141-0143], hollow shaft can serve not only as a central structural member that supports each of the board assemblies, but also serves as a housing for a downlink optical communications channel for providing data, e.g., ranging and/or operational data, from the turret assembly to the control and processing circuitry located in the lower circuit board assembly); and providing, over a wireless power transfer interface, to the second portion (610), and based on the data, a power signal, wherein the power signal is used to provide power to the motor (634), (see figures 3 and 6A; claims 1-4; and par. [0091], [0123], [0128] and [0141-0143]).
Regarding claim 18, furthermore Pacala discloses the method, further comprising: adjusting, based on the data, the power signal provided over the wireless power transfer interface, wherein the power signal is at least one of: an analog voltage or a pulse-width modulation (PWM) signal, (see figures 3, 6A and 6D, and par.[0091], [0128] and [0140-0143]; a base controller (366) located in a first circuit board assembly (620) may receive operational data from a second circuit board assembly (610) via a downlink optical communications channel, and adjust a power signal provided over a wireless power transmission subsystem to control a rotation rate of a motor rotor assembly (634) located in the second circuit board assembly (610); and a motor driver circuit located in the first circuit board assembly (620) may provide a three-phase alternating signal to a motor stator assembly ( 644) to control the rotation rate of the motor rotor assembly ( 634)).
Regarding claim 19, furthermore Pacala discloses the method, wherein the data includes a speed of the motor, and wherein the data communication interface is an optical data interface, wherein the data is captured using one or more optical encoders, and wherein the optical data interface includes a light emitting diode (LED) at the second portion and a photodetector at the first portion, the photodetector including two input interfaces, (see figure 6A and par. [0128-0129] and  [0145]; while a second circuit board assembly (610) rotates relative to a first circuit board assembly (620), a rotary encoder detector (636) of the second circuit board assembly (610) may detect a patterned optical encoder (646) located in the first circuit board assembly (620) for readout of an angular position of the second circuit board assembly (610) relative to the first circuit board assembly (620); and a downlink optical communications channel may include a light emitting diode (LED) at the second circuit board assembly (610) and a plurality of photodiodes at the first circuit board assembly (620)).
Regarding claim 20, furthermore Pacala discloses the method, wherein the data includes a first square wave and a first pulse, wherein the square wave provides position information associated with the motor, wherein the pulse provides information about a single position associated with the motor, and wherein the square wave is a first high value at a first time and the pulse is a second high value at a second time, and wherein the first high value is different than the second high value, (see figure 6A and par. [0145]; a rotary encoder detector of a second circuit board assembly may output continuous data while detecting and counting a number of patterns on a first circuit board assembly each associated with a unique position or an absolute angular orientation of the second circuit board assembly).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pacala et al. (US 2020/0025879) in view of Milkov et al. (US 2021/0132229).
Regarding claim 1, Pacala teaches a LIDAR system (see figures 3 and 6A: LIDAR systems 600) comprising: a first portion (fig. 6A: circuit board 620) including a controller (fig. 6A: control board 624) , the controller including a processor (see figure 3 and par. [0078], circuit board assembly can include a number of circuit elements including one or more processors and memory); a second portion (fig. 6A: circuit board 610) including a motor (fig. 6A: motor rotor assembly 634), wherein the second portion (610) is configured to rotate relative to the first portion (620), and wherein the first portion (620) and second portion (610) are separated by a non-contact interface (see figure 6A and par. [0121-0126], upper board assembly rotates with respect to lower board assembly around an axis); a wireless power transfer interface between the first portion (620) and the second portion (610) that is configured to provide a power signal in a downstream direction from the first portion to the second portion, wherein the power signal is used to adjust a speed of the motor (634), (see figures 3 and 6A; claims 1-4; and par. [0091], [0123], [0128] and [0141-0143]); and a unidirectional data communication interface between the first portion (620) and the second portion (610) and configured to provide data associated with the motor on the second portion (610) to the controller on the first portion (620), (see figure 6A and par. [0091], [0123], [0128] and [0141-0143], hollow shaft can serve not only as a central structural member that supports each of the board assemblies, but also serves as a housing for a downlink optical communications channel for providing data, e.g., ranging and/or operational data, from the turret assembly to the control and processing circuitry located in the lower circuit board assembly).
However, Pacala does not explicitly teach a unidirectional data communication interface between the first portion and the second portion and configured to provide data in an upstream direction.
Milkov teaches the outputs of object tracking processor 334 are transmitted through unidirectional data bus 336 to a communications port 302, (see figure 1C and par. [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Milkov into the LIDAR system of Pacala in order to provide a sufficiently high dynamic range for detecting objects.
Regarding claim 2, furthermore Pacala discloses the LIDAR system, wherein the controller is further configured to adjust the power signal provided over the wireless power transfer interface based on the data provided by the motor, and wherein the data includes a speed of the motor, (see figures 3 and 6A; and par. [0091], [0128] and [0143]; the motor driver circuit 364 can be electrically connected to a base controller 366 such that the base controller 366 can control the rotation rate of the rotor assembly and thus the rotation rate).
Regarding claim 3, furthermore Pacala discloses the LIDAR system, wherein the data is captured using a first optical encoder associated with the second portion, (see figure 6A, and par. [0145]; the optical encoder assembly includes a patterned annular optical encoder and rotary encoder detector for reading off the angular position of the assembly by, for example, detecting and counting the number of patterns that pass the rotary encoder detector as the system rotates).
Regarding claim 4, furthermore Pacala discloses the LIDAR system, wherein the data communication interface is an optical data interface, wherein the optical data interface includes a light emitting diode (LED) at the second portion and a photodetector at the first portion, the photodetector including two input interfaces, (see figure 6A and par. [0128-0129]; the optical transmitters and receivers used for the optical downlink of the rotary actuator can be any suitable optical emitter or detector. For example IR LEDs, laser diodes, VCSELs, and the like can be used for the optical emitters. Likewise any suitable light detection technology can be used for the receivers, such as, photodiodes or the like).
Regarding claim 5, furthermore Pacala discloses the LIDAR system, wherein the second portion comprises a first structural component and a second structural component, wherein the first structural component is configured to rotate relative to the second structural component, and wherein the second structural component further comprises a second optical encoder, (see figure 6A and par. [0122-0123] and [0145]; a second circuit board assembly may comprise a bearing system configured to rotate relative to a hollow shaft; and a rotor control board coupled to the bearing system and comprising a rotary encoder detector which detects a patterned optical encoder located in a first circuit board assembly).
Regarding claim 6, furthermore Pacala discloses the LIDAR system, wherein the data includes a first square wave and a first pulse, wherein the square wave provides position information associated with the motor, wherein the pulse provides information about a single position associated with the motor, (see figure 6A and par. [0145]; a rotary encoder detector of a second circuit board assembly may output continuous data while detecting and counting a number of patterns on a first circuit board assembly each associated with a unique position or an absolute angular orientation of the second circuit board assembly).
Regarding claim 7, furthermore Pacala discloses the LIDAR system, wherein the square wave is a first high value at a first time and the pulse is a second high value at a second time, and wherein the first high value is different than the second high value, (see figure 6A and par. [0145]).
Regarding claim 8, furthermore Pacala discloses the LIDAR system, wherein the second portion further includes a motor driver configured to receive the power signal over the wireless power transfer interface, and provide a power level to the motor based on the power signal, wherein the power signal is at least one of: an analog voltage or a pulse-width modulation (PWM) signal, (see figures 3, 6A and 6D, and par.[0091], [0128] and [0140-0143]; a base controller (366) located in a first circuit board assembly (620) may receive operational data from a second circuit board assembly (610) via a downlink optical communications channel, and adjust a power signal provided over a wireless power transmission subsystem to control a rotation rate of a motor rotor assembly (634) located in the second circuit board assembly (610); and a motor driver circuit located in the first circuit board assembly (620) may provide a three-phase alternating signal to a motor stator assembly ( 644) to control the rotation rate of the motor rotor assembly ( 634)).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836